Citation Nr: 9930047	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  97-33 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for pes planus.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1954.

This matter comes before the Board of Veterans'Appeals 
(Board) on appeal of a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In December 1979 the RO denied service connection for 
diabetes mellitus.  The veteran was notified of that decision 
and of his appellate rights.  He did not appeal that denial.  

In July 1999, the veteran testified at a video-conferencing 
hearing before a member of the Board.  The issue of whether 
new and material evidence has been received to reopen a claim 
for service connection for diabetes mellitus will be 
addressed in the Remand section of this decision.


FINDING OF FACT

The veteran's claim for service connection for pes planus is 
plausible.


CONCLUSION OF LAW

The claim for service connection for pes planus is well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. 3.303(b) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 3.303(d) 
(1998).

The threshold question which must be determined is whether 
the veteran has filed a well-grounded claim pursuant to 
38 U.S.C.A. § 5107 (West 19991).  If a claim is well grounded 
VA has a statutory duty to assist the veteran in the 
development of evidence pertinent to his claim.  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet.App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet.App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet.App. 78, 
81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet.App. 498 (1995); see 
also 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Derwinski, 5 Vet.App. 91, 92-93 (1993).  For 
some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

The complete service medical records have not been furnished 
by the appropriate service department and were apparently 
destroyed in a fire at the National Personnel Records Center 
in St. Louis, Missouri.  In such a case, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider the benefit of the doubt rule.  See O'Hare v. 
Derwinski, 1 Vet.App. 365, 367 (1991).

The available service medical records show that in June 1952 
the veteran was placed on a temporary physical profile for 
second degree flat feet.  He was referred to the orthopedic 
clinic for arch supports.  In a letter dated in October 1952 
to the orthopedic service, the veteran's executive officer 
indicated that the veteran had been sent to that facility on 
several occasions for his feet.  The veteran was requesting 
hospitalization or a discharge.  The orthopedic service 
indicated that he was on an L3 profile, which furnished 
adequate protection.  The January 1954 separation examination 
clinically evaluated his feet as normal.  

The post service medical records reflect no clinical finding 
relative to pes planus.  A video-conference hearing was held 
before a member of the Board in July 1999.  At that time the 
veteran testified on his own behalf. 

To summarize, there is no evidence which indicates that the 
pes planus pre-existed the veteran's entry into active duty.  
The available service records indicate that he was treated at 
the orthopedic clinic for pes planus on several occasions.  
As far as the severity of the pes planus, the records 
indicate that it was classified as second degree.  
Additionally, the pes planus did require arch supports and a 
physical profile.  The Board finds that this evidence tends 
to show the presence of a chronic disorder of the feet in 
service.  As such, the Board finds that this claim is well 
grounded. 


ORDER

The claim for service connection for pes planus is well 
grounded and to this extent the claim is granted.


REMAND

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that that 
in making a determination as to whether new and material 
evidence has been submitted to reopened a previously denied 
final decision, a three step process is required.  It must 
first be determined whether new and material evidence has 
been submitted.  If new and material evidence has been 
submitted, it must be determined whether, immediately upon 
reopening, the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  If the claim is well grounded, the 
merits of the claim will be evaluated after the duty to 
assist under 38 U.S.C.A. § 5107(b) (West1991) has been 
fulfilled.

However, the VA is obligated to obtain records, which are in 
the constructive possession of the VA, such as VA medical 
records.  Bell v. Derwinski, 2 Vet. App. 611, 612-613 (1992).

During the veteran's video hearing he testified that he was 
treated for diabetes by his family physician approximately 
three months after his discharge from active duty.  He 
indicated that the physician died in the early 1960s and he 
has been unable to locate his records.  He further testified 
that he was then treated at the VA medical facility in 
Tuskegee, Alabama for the diabetes since the early 1960s to 
the present.  In view of the destruction of the service 
medical records the Board is of the opinion that these 
records should be obtained.

As previously discussed, the Board has determined that the 
veteran's claim for service connection for pes planus is well 
grounded.  Thus, the VA has a statutory duty to assist the 
veteran in the development of facts pertinent to his claim.  
The duty to assist includes when appropriated a 
contemporaneous and thorough VA examination.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The claim is therefore REMANDED for the following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any 
additional VA and private records, which 
are not on file with regard to treatment 
for his pes planus and diabetes mellitus 
since his release from service, to 
include current treatment.  The RO should 
inform the veteran that he has the 
opportunity to furnish any additional 
evidence and arguments in support of his 
claim.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

2.  The RO should request the Tuskegee VA 
Medical Center to furnish copies of all 
treatment records covering the period 
from the early 1960s to the present. 

3.  A VA examination should be performed 
by an orthopedist in order to determine 
the nature and severity of any disability 
involving the feet, to include pes 
planus.  All tests indicated, to include 
all appropriate diagnostic and clinical 
studies, should be accomplished at this 
time.  The veteran's claims folder is to 
be made available to the examiner for 
review prior to the examination.  It is 
requested that the examiner specify 
whether the veteran has pes planus.  

4. The RO should advise the veteran that 
failure to report for a scheduled 
examination, without good cause shown, 
may result in adverse action, to include 
denial of her claim; see 38 C.F.R. 
§ 3.655 (1998).

5.  Following any additional development 
deemed appropriate the RO should 
readjudicate the issues in appellate 
status

If the decision remains adverse to the veteran, he and his 
representative should be furnished with a supplemental 
statement of the case, and an opportunity to respond. The 
case should thereafter be returned to the Board for further 
review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

